346 F.2d 568
Cemil KARA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE.
No. 15162.
United States Court of Appeals Third Circuit.
Argued June 7, 1965.Decided June 23, 1965.

Appeal from the Board of Immigration Appeals.
Filindo B. Masino, Berk, Masino & Moonblatt, Philadelphia, Pa., for petitioner.
Merna B. Marshall, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., on the brief), for respondent.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the Board of Immigration Appeals will be affirmed.